Citation Nr: 9928629	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a skin disorder, 
presently characterized as Mucha-Habermann disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from January 1941 to November 
1945.  He had service as a surgical technician in the Pacific 
Theater during World War II and is documented to have 
participated in battles and campaigns in New Guinea and the 
Philippines.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the Board's most recent March 1997 decision, 
it was found that the veteran had submitted new and material 
evidence to reopen a claim for service connection for a skin 
disease and the case was remanded for additional development.  
Unfortunately, that development was insufficient for several 
reasons.


FINDING OF FACT

There is plausible evidence demonstrating that the veteran 
incurred a chronic skin disease during service which may be 
causally related to a skin disease at present.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim for service 
connection for a chronic skin disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

The service medical records show that the veteran was 
hospitalized for approximately one month for two skin 
disorders; one was diagnosed as chronic.  The veteran was 
trained as a medical technician in service and claims to have 
had a chronic skin disorder ever since service.  A chronic 
skin disorder, albeit with varying diagnoses, seems to be 
documented from the 1980's forward.  Inasmuch as the veteran 
has some medical training and a skin disorder is subject to 
lay observation, the veteran's evidence as to continuity of 
symptoms is sufficient to establish a plausible link between 
the in-service and post-service skin conditions.  Thus, the 
veteran has presented a plausible claim for service 
connection for a skin disorder.  Caluza and Savage, both 
supra.


ORDER

The claim for service connection for a chronic skin disorder 
is well grounded.  


REMAND

The service medical records clearly demonstrate that the 
veteran had a significant episode of skin disease during 
service which was identified as pityriasis rosea, moderately 
severe, involving all extremities and also a dermatitis 
pyogenic, chronic, moderately severe, involving all 
extremities which was secondary to the first disorder 
identified.  He was hospitalized from March to April 1942.  
This hospitalization occurred while the veteran was stationed 
in Texas.

The veteran first filed a claim for service connection for a 
skin disorder in June 1984, over 38 years after he was 
separated from service.  That claim was denied by the RO and 
appealed to the Board and, in June 1986, the Board found, in 
essence, that any present skin disorder was causally 
unrelated to the veteran's apparently acute episode many 
years earlier.  That decision was final.

In connection with the current appeal, the veteran attempted 
to reopen this claim and, most recently in March 1997, the 
Board found that significant evidence showing that the 
veteran manifested a chronic skin disorder, albeit commencing 
years after service, collectively constituted new and 
material evidence of a chronic skin disease sufficient to 
warrant reopening of the veteran's claim.  The case was 
remanded for an expert dermatological opinion.

On remand, the veteran was first seen in February 1999 for an 
examination identified "for skin diseases."  A history was 
taken and it was indicated there was no active skin disease 
shown at present other than some hyperpigmented macules on 
the left leg which the veteran indicated was not due to 
service but rather to a post-service accident.  Also noted 
was a 7-centimeter well-healed, depressed and nontender scar 
which was likely residual to the veteran's March 1969 
surgical excision of a lipoma, the residuals of which have 
already been service connected effective from October 1965.  
However, it appears that this physician was not a 
dermatologist because the conclusion of his report indicates 
that the veteran was to be referred to the dermatology 
service for an opinion which was itself the principal purpose 
that the case was initially remanded.  A dermatological 
consult was established and the veteran failed to show 
therefor, apparently through neglect, but another examination 
was ultimately performed.

In June 1999, the veteran was apparently examined by a VA 
dermatologist.  While page one of that examination indicates 
that the "C-file was reviewed," the body of this examination 
clearly states on more than one occasion that "no C & P 
record [was] available."  The Board's March 1997 remand made 
it imperative that a VA dermatologist have access to and 
review the veteran's entire claims folder, it appears that 
this was not done, and this makes this examination inadequate 
for rating purposes.  That examination does note that the 
veteran reported a history of itching skin disease since 
World War II service which was intermittently symptomatic and 
which the veteran fairly successfully treated with 
Tetracycline.  

However, on physical examination, much like had occurred 
earlier in February 1999, the veteran did not appear to be 
particularly symptomatic in that the only active inflammatory 
lesion was a .3-centimeter diameter crusted papule on the 
dorsal skin of the penis.  This presents another problem.  In 
Ardison v. Brown, 6 Vet. App. 405 (1994), the U. S. Court of 
Appeals for Veterans Claims (Court) held that VA did not 
fulfill its duty to assist a veteran in development of a 
claim in evaluating a disability consisting of active and 
inactive stages when VA examination occurs solely during an 
inactive stage.  Consistent with the veteran's contentions 
and the clinical evidence on file from at least the 1980's, 
an attempt should be made to conduct a VA examination at a 
time when the veteran's skin disorder is symptomatic.

Finally, the issue referred to the RO on remand was 
entitlement to service connection for "a skin disorder."  
While the veteran was apparently diagnosed with 
Mucha-Habermann disease and/or pityriasis lichenoides et 
varioliformis (and tinea pedis/eczema of the feet) when he 
was apparently more often symptomatic in the 1980's, it is 
certainly unclear at present what if any chronic skin disease 
that the veteran currently manifests.  While the most recent 
dermatological examination opined that there was no 
relationship between the pityriasis rosea (from service) and 
Mucha-Habermann disease or pityriasis lichenoides et 
varioliformis, the question which must clearly be answered is 
whether or not the veteran has any chronic skin disorder at 
present which is causally or etiologically related to the 
pityriasis rosea and/or dermatitis pyogenic which he had 
during service.  The most recent dermatological examination 
did not make it clear what, if any, chronic skin disease the 
veteran had at present.  Moreover, under diagnosis, this 
report stated that the single clinical finding was consistent 
with "(blank)" or Mucha-Habermann disease, and the Board is 
unable to discern what may have belonged in the omitted 
space.  

For these reasons and bases, the case is REMANDED to the RO 
for the following actions:

1.  The veteran must be offered the 
opportunity of submitting any additional 
evidence or argument that he may have 
with respect to his claim for service 
connection for a chronic skin disorder.  
In inviting such evidence, the RO should 
specifically explain that the principal 
evidence necessary is evidence showing 
that the veteran has a clearly diagnosed 
chronic skin disease at present which is 
causally or etiologically related to 
those known disorders he had during 
service in 1942.  Anything submitted must 
be added to the claims folder.

2.  After completion of the above, the 
veteran should be referred for a VA 
dermatological examination, preferably to 
the same physician (D/P) who saw him most 
recently in June 1999.  Arrangements 
should be made, to the extent possible, 
so that an examination is completed at a 
time when the veteran's skin disorder is 
actively symptomatic.  Efforts at 
conducting an examination while the skin 
disorder is symptomatic must be 
documented.  It is imperative that the VA 
dermatologist have access to and conduct 
a complete review of the veteran's claims 
folder (especially a review of the 
service medical records and post service 
dermatological treatment records) in 
conjunction with the examination.  The 
availability and review of the claims 
folder must also be documented in the 
examination report.  After a review of 
all of the evidence on file and the 
conduct of a dermatological examination 
when the veteran's skin disorder is 
symptomatic, the VA dermatologist is 
requested to identify what, if any, 
chronic skin disorder the veteran 
presently manifests.  If a chronic skin 
disorder exists at present, then the 
dermatologist is requested to express an 
opinion as to the degree of probability 
that any such disorder presently 
manifested is causally or etiologically 
related to the pityriasis rosea and 
dermatitis pyogenic identified during 
service in March 1942.  The dermatologist 
should briefly provide an explanation of 
his opinion as to whether or not any 
present skin disorder is related to the 
skin disorders demonstrated during 
service.

3.  After completion of the above 
development, the RO must first carefully 
review the report of dermatological 
examination to ensure that it complies 
with the terms of this remand.  Any 
corrective action necessary must be 
taken.  Thereafter, if this claim is not 
allowed, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
provided an opportunity to respond 
thereto.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


